OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

                                ESS* '
           STATE OF TEXAS              Is                    ir
           PENALTY FOR
                                                          02 1R
4/6/2015   PRIVATE USE                 tug                0002003152       APR 16 2015
TURNER, JAMES DANIEL           Tr. Ct.^b.-W8^88¥5^Lft^')EDFROMZIPWR^77°l1-11
On this day, the application for 11 07 Writ of Habeas Corpus has been received
and presented to the Court.       *-         -
                                                                     Abel Acosta, Clerk

                              JAMES DANIEL TURNER
so                                            TDC # 488478

                                                                           UTF